UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6456 Nuveen Premier Municipal Income Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:7/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Premier Municipal Income Fund, Inc. (NPF) July 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 1.6% (1.0% of Total Investments) $ 2,000 Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series No Opt. Call AA $ 2,032,220 2006C-2, 5.000%, 11/15/14 (UB) Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health System Inc., Series 2005A: 5.250%, 11/15/20 11/15 at 100.00 Baa2 5.000%, 11/15/30 11/15 at 100.00 Baa2 Montgomery BMC Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist 11/14 at 100.00 A3 (4) Medical Center, Series 2004C, 5.250%, 11/15/29 (Pre-refunded 11/15/14) Total Alabama Alaska – 0.2% (0.1% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 Baa3 Series 2006A, 5.000%, 6/01/46 Arizona – 7.6% (4.7% of Total Investments) Glendale Industrial Development Authority, Arizona, Revenue Bonds, John C. Lincoln Health Network, Series 2005B: 5.250%, 12/01/24 12/15 at 100.00 BBB 5.250%, 12/01/25 12/15 at 100.00 BBB Phoenix, Arizona, Civic Improvement Revenue Bonds, Civic Plaza, Series 2005B, 0.000%, No Opt. Call AA 7/01/39 – FGIC Insured Salt River Project Agricultural Improvement and Power District, Arizona, Electric System No Opt. Call AA Revenue Bonds, Series 2002B, 5.000%, 1/01/12 (UB) Salt River Project Agricultural Improvement and Power District, Arizona, Electric System 1/12 at 101.00 Aa1 Revenue Refunding Bonds, Series 2002A, 5.250%, 1/01/15 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Total Arizona Arkansas – 0.8% (0.5% of Total Investments) Arkansas Development Finance Authority, State Facility Revenue Bonds, Department of Correction 11/15 at 100.00 AAA Special Needs Unit Project, Series 2005B, 5.000%, 11/01/25 – AGM Insured — (6) Stuttgart Public Facilities Board, Arkansas, Single Family Mortgage Revenue Refunding Bonds, 9/10 at 100.00 Aaa Series 1993A, 7.900%, 9/01/11 Total Arkansas California – 20.9% (13.1% of Total Investments) Anaheim Public Finance Authority, California, Public Improvement Project Lease Bonds, Series 9/17 at 100.00 A1 2007A-1, 4.375%, 3/01/37 – FGIC Insured California Department of Veterans Affairs, Home Purchase Revenue Bonds, Series 2002A, 5.300%, 6/12 at 101.00 AA 12/01/21 – AMBAC Insured California Educational Facilities Authority, Revenue Bonds, University of Southern California, No Opt. Call Aa1 Series 2005, 4.750%, 4/01/14 (UB) California Health Facilities Financing Authority, Revenue Bonds, Catholic Healthcare West, 7/14 at 100.00 A Series 2004I, 4.950%, 7/01/26 (Mandatory put 7/01/14) California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/19 at 100.00 AA Series 2009B, 5.500%, 10/01/39 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity 7/15 at 100.00 BBB Health System, Series 2005A, 5.000%, 7/01/39 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 8/16 at 100.00 A+ Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender 5/18 at 100.00 A+ Option Bond Trust 3175, 13.358%, 11/15/48 (IF) California, General Obligation Bonds, Series 2004, 5.000%, 6/01/23 – AMBAC Insured 12/14 at 100.00 A1 Chula Vista, California, Industrial Development Revenue Bonds, San Diego Gas and Electric 6/14 at 102.00 A Company, Series 1996A, 5.300%, 7/01/21 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series No Opt. Call AAA 1995A, 0.000%, 1/01/17 (ETM) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB Bonds, Series 2007A-1, 5.125%, 6/01/47 Los Angeles Unified School District, California, General Obligation Bonds, Series 2005E, 7/15 at 100.00 Aa2 5.000%, 7/01/22 – AMBAC Insured San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006: 5.000%, 9/01/21 9/15 at 102.00 Baa3 5.000%, 9/01/23 9/15 at 102.00 Baa3 Total California Colorado – 11.0% (6.8% of Total Investments) Colorado Health Facilities Authority, Revenue Bonds, Evangelical Lutheran Good Samaritan 6/16 at 100.00 A– Society, Series 2005, 5.000%, 6/01/29 Colorado Health Facilities Authority, Revenue Bonds, Parkview Medical Center, Series 2004, 9/14 at 100.00 A3 5.000%, 9/01/25 Colorado Health Facilities Authority, Revenue Bonds, Poudre Valley Health Care, Series 2005F, 3/15 at 100.00 A– 5.000%, 3/01/25 Colorado Health Facilities Authority, Revenue Bonds, Vail Valley Medical Center, Series 2004, 1/15 at 100.00 BBB+ 5.000%, 1/15/17 Denver City and County, Colorado, Airport Revenue Bonds, Series 2006: 5.000%, 11/15/23 – FGIC Insured 11/16 at 100.00 A+ 5.000%, 11/15/24 – FGIC Insured 11/16 at 100.00 A+ Denver, Colorado, Airport Revenue Bonds, Series 2006A: 5.000%, 11/15/25 – FGIC Insured (UB) 11/16 at 100.00 A+ 5.000%, 11/15/25 – FGIC Insured (UB) 11/16 at 100.00 A+ Total Colorado Connecticut – 0.7% (0.4% of Total Investments) Connecticut Development Authority, Pollution Control Revenue Refunding Bonds, Connecticut 10/10 at 101.00 Baa1 Light and Power Company, Series 1993A, 5.850%, 9/01/28 Florida – 2.6% (1.6% of Total Investments) Hillsborough County Industrial Development Authority, Florida, Exempt Facilities Remarketed 4/12 at 100.00 N/R Revenue Bonds, National Gypsum Company, Apollo Beach Project, Series 2000B, 7.125%, 4/01/30 (Alternative Minimum Tax) Hillsborough County Industrial Development Authority, Florida, Pollution Control Revenue 10/12 at 100.00 Baa1 Bonds, Tampa Electric Company Project, Series 2002, 5.100%, 10/01/13 Marion County Hospital District, Florida, Revenue Bonds, Munroe Regional Medical Center, 10/17 at 100.00 A3 Series 2007, 5.000%, 10/01/34 South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA– Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) Sumter County, Florida, Capital Improvement Revenue Bonds, Series 2006, 5.000%, 6/01/30 – 6/16 at 100.00 A AMBAC Insured Total Florida Georgia – 4.4% (2.7% of Total Investments) George L. Smith II World Congress Center Authority, Atlanta, Georgia, Revenue Refunding Bonds, 1/11 at 101.00 A Domed Stadium Project, Series 2000, 5.500%, 7/01/20 – NPFG Insured (Alternative Minimum Tax) Municipal Electric Authority of Georgia, Combustion Turbine Revenue Bonds, Series 2003A, 11/13 at 100.00 A1 5.125%, 11/01/17 – NPFG Insured Total Georgia Hawaii – 0.8% (0.5% of Total Investments) Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaiian Electric 1/11 at 100.00 Baa1 Company Inc., Series 1999D, 6.150%, 1/01/20 – AMBAC Insured (Alternative Minimum Tax) Idaho – 0.2% (0.1% of Total Investments) 50 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 1996E, 6.350%, 1/11 at 100.00 Aa1 7/01/14 (Alternative Minimum Tax) Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial Hospital, Series 2006: 5.250%, 9/01/26 9/16 at 100.00 BBB– 5.250%, 9/01/37 9/16 at 100.00 BBB– Total Idaho Illinois – 10.7% (6.6% of Total Investments) Chicago Public Building Commission, Illinois, General Obligation Lease Certificates, Chicago No Opt. Call A (4) Board of Education, Series 1990B, 7.000%, 1/01/15 – MBIA Insured (ETM) Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/24 – No Opt. Call Aa3 FGIC Insured Chicago, Illinois, Senior Lien Water Revenue Bonds, Series 2001, 5.750%, 11/01/30 – No Opt. Call Aa3 AMBAC Insured Illinois Finance Authority, Revenue Bonds, Proctor Hospital, Series 2006, 5.125%, 1/01/25 1/16 at 100.00 BB+ Illinois Health Facilities Authority, Revenue Bonds, Condell Medical Center, Series 2002, 5/12 at 100.00 Aaa 5.500%, 5/15/32 (Pre-refunded 5/15/12) Illinois, General Obligation Bonds, Illinois FIRST Program, Series 2002, 5.500%, 2/01/17 – 2/12 at 100.00 A+ FGIC Insured Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel Revenue Bonds, Series 2005B: 5.250%, 1/01/25 1/16 at 100.00 AA 5.250%, 1/01/30 1/16 at 100.00 AA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A: 0.000%, 12/15/23 – NPFG Insured No Opt. Call A 0.000%, 12/15/24 – NPFG Insured No Opt. Call A Total Illinois Indiana – 3.4% (2.1% of Total Investments) Anderson School Building Corporation, Madison County, Indiana, First Mortgage Bonds, Series 1/14 at 100.00 AAA 2003, 5.500%, 7/15/23 (Pre-refunded 1/15/14) – AGM Insured Crown Point Multi-School Building Corporation, Indiana, First Mortgage Bonds, Crown Point No Opt. Call A Community School Corporation, Series 2000, 0.000%, 1/15/23 – NPFG Insured Portage, Indiana, Revenue Bonds, Series 2006, 5.000%, 7/15/23 7/16 at 100.00 A Saint Joseph County, Indiana, Educational Facilities Revenue Bonds, University of Notre Dame 3/18 at 100.00 Aaa du Lac, Refunding Series 2009., 5.000%, 3/01/36 St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 2/15 at 100.00 BB+ 2005, 5.250%, 2/15/28 (7) Total Indiana Iowa – 1.0% (0.6% of Total Investments) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 BBB 5.500%, 6/01/42 Kentucky – 0.8% (0.5% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro No Opt. Call Baa2 Medical Health System, Series 2010A, 6.500%, 3/01/45 Louisville and Jefferson County Metropolitan Government, Kentucky, Industrial Building Revenue 10/16 at 100.00 N/R Bonds, Sisters of Mercy of the Americas, Series 2006, 5.000%, 10/01/35 Total Kentucky Louisiana – 6.4% (4.0% of Total Investments) Louisiana Housing Finance Agency, GNMA Collateralized Mortgage Revenue Bonds, St. Dominic 9/10 at 100.00 AA+ Assisted Care Facility, Series 1995, 6.850%, 9/01/25 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.500%, 5/15/47 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/14 – AGM Insured (UB) No Opt. Call AAA 4.500%, 5/01/34 – FGIC Insured (UB) 5/16 at 100.00 Aa1 5 Louisiana State, Gasoline Tax Revenue Bonds, Series 2006, Residuals 660-1, 15.451%, 5/01/41 – 5/16 at 100.00 Aa1 FGIC Insured (IF) Morehouse Parish, Louisiana, Pollution Control Revenue Bonds, International Paper Company, No Opt. Call BBB Series 2002A, 5.700%, 4/01/14 Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 BBB Series 2001B, 5.875%, 5/15/39 Total Louisiana Maine – 0.8% (0.5% of Total Investments) Maine State Housing Authority, Single Family Mortgage Purchase Bonds, Series 2004A-2, 5.000%, 5/13 at 100.00 AA+ 11/15/21 (Alternative Minimum Tax) Maryland – 1.2% (0.8% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 8/14 at 100.00 A2 Series 2004, 5.375%, 8/15/24 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland 7/16 at 100.00 A Health, Series 2006A, 4.750%, 7/01/36 – NPFG Insured Total Maryland Massachusetts – 4.2% (2.6% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Senior 1/20 at 100.00 A Lien Series 2010B, 5.000%, 1/01/37 Massachusetts Development Finance Authority, Revenue Bonds, Hampshire College, Series 2004, 10/14 at 100.00 BBB 5.625%, 10/01/24 Massachusetts, Special Obligation Dedicated Tax Revenue Bonds, Series 2004, 5.250%, 1/01/24 1/14 at 100.00 A1 (4) (Pre-refunded 1/01/14) – FGIC Insured Total Massachusetts Michigan – 3.9% (2.4% of Total Investments) Detroit, Michigan, General Obligation Bonds, Series 2003A, 5.250%, 4/01/17 – SYNCORA 4/13 at 100.00 BB GTY Insured Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 4.625%, 7/16 at 100.00 A1 7/01/34 – FGIC Insured Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series No Opt. Call AA 2006A, 5.000%, 12/01/14 (UB) Monroe County Hospital Finance Authority, Michigan, Mercy Memorial Hospital Corporation 6/16 at 100.00 Baa3 Revenue Bonds, Series 2006, 5.500%, 6/01/35 Wayne County, Michigan, Airport Revenue Refunding Bonds, Detroit Metropolitan Airport, Series 12/12 at 100.00 A 2002C, 5.375%, 12/01/19 – FGIC Insured Total Michigan Minnesota – 4.5% (2.8% of Total Investments) Cohasset, Minnesota, Pollution Control Revenue Bonds, Allete Inc., Series 2004, 4.950%, 7/01/22 7/14 at 100.00 A2 Duluth Economic Development Authority, Minnesota, Healthcare Facilities Revenue Bonds, 2/14 at 100.00 N/R (4) Benedictine Health System – St. Mary’s Duluth Clinic, Series 2004, 5.250%, 2/15/21 (Pre-refunded 2/15/14) Minneapolis-St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, 12/13 at 100.00 A3 HealthPartners Inc., Series 2003, 6.000%, 12/01/20 Minnesota Higher Education Facilities Authority, Revenue Bonds, University of St. Thomas, 10/14 at 100.00 A2 Series 2004-5Y, 5.250%, 10/01/19 Minnesota Municipal Power Agency, Electric Revenue Bonds, Series 2004A, 5.250%, 10/01/19 10/14 at 100.00 A3 St. Paul Port Authority, Minnesota, Lease Revenue Bonds, Office Building at Cedar Street, 12/13 at 100.00 AA+ Series 2003, 5.250%, 12/01/20 Total Minnesota Mississippi – 0.8% (0.5% of Total Investments) Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial No Opt. Call AA Healthcare, Series 2004B-1, 5.000%, 3/01/13 (UB) Missouri – 1.0% (0.6% of Total Investments) Hannibal Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Hannibal 3/16 at 100.00 BBB+ Regional Hospital, Series 2006, 5.000%, 3/01/22 Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman 2/15 at 102.00 BBB+ Health System, Series 2004, 5.500%, 2/15/24 Total Missouri Nebraska – 1.3% (0.8% of Total Investments) Douglas County Hospital Authority 2, Nebraska, Health Facilities Revenue Bonds, Nebraska No Opt. Call Aa3 Medical Center, Series 2003, 5.000%, 11/15/16 Grand Island, Nebraska, Electric System Revenue Bonds, Series 1977, 6.100%, 9/01/12 (ETM) 9/10 at 100.00 A1 (4) Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska 2/17 at 100.00 AA+ City 2, Series 2006A, 19.811%, 2/01/49 – AMBAC Insured (IF) Total Nebraska Nevada – 1.5% (0.9% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinte Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 Aa3 New Hampshire – 2.2% (1.4% of Total Investments) New Hampshire Health and Education Facilities Authority, Revenue Bonds, Dartmouth College, 6/19 at 100.00 AA+ Tender Option Bond Trust 09-7W, 13.976%, 6/01/39 (IF) New Hampshire Housing Finance Authority, FHLMC Multifamily Housing Remarketed Revenue Bonds, 1/11 at 101.00 Aaa Countryside LP, Series 1994, 6.100%, 7/01/24 (Alternative Minimum Tax) Total New Hampshire New Jersey – 5.7% (3.6% of Total Investments) New Jersey Economic Development Authority, School Facilities Construction Bonds, Series 2005P, 9/15 at 100.00 AA– 5.250%, 9/01/24 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2003C, 6/13 at 100.00 AAA 5.500%, 6/15/24 (Pre-refunded 6/15/13) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/35 – AMBAC Insured No Opt. Call AA– 0.000%, 12/15/36 – AMBAC Insured No Opt. Call AA– New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/19 – FGIC Insured 7/13 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.000%, 1/01/25 – AGM Insured 1/15 at 100.00 AAA Total New Jersey New York – 16.6% (10.3% of Total Investments) Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.000%, 7/15/30 1/20 at 100.00 BBB– 0.000%, 7/15/44 No Opt. Call BBB– Dormitory Authority of the State of New York, State and Local Appropriation Lease Bonds, 7/14 at 100.00 AA– Upstate Community Colleges, Series 2004B, 5.250%, 7/01/19 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2006A, 6/16 at 100.00 AA+ 5.000%, 12/01/25 – FGIC Insured (UB) Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, 11/12 at 100.00 A Series 2002A, 5.125%, 11/15/21 – FGIC Insured New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 12/14 at 100.00 AAA Bonds, Fiscal Series 2005B, 5.000%, 6/15/23 – AMBAC Insured New York City, New York, General Obligation Bonds, Fiscal Series 2003D, 5.250%, 4/15/12 (UB) No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal Series 2004B, 5.250%, 8/01/15 8/14 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 2/15/13 (UB) No Opt. Call AA New York Convention Center Development Corporation, Hotel Fee Revenue Bonds, Trust 2364, 11/15 at 100.00 Aa1 16.723%, 11/15/44 – BHAC Insured (IF) New York State Municipal Bond Bank Agency, Special School Purpose Revenue Bonds, Series 2003C, 6/13 at 100.00 A+ 5.250%, 6/01/22 New York State Thruway Authority, General Revenue Bonds, Series 2005G: 5.000%, 1/01/25 – AGM Insured (UB) 7/15 at 100.00 AAA 5.000%, 1/01/26 – AGM Insured (UB) 7/15 at 100.00 AAA New York State Urban Development Corporation, Service Personal Income Tax Revenue Bonds, No Opt. Call AAA Series 2005B, 5.000%, 9/15/13 – AGM Insured (UB) New York State Urban Development Corporation, Subordinate Lien Corporate Purpose Bonds, Series 7/14 at 100.00 A 2004A, 5.125%, 1/01/22 Total New York North Carolina – 4.3% (2.6% of Total Investments) North Carolina Eastern Municipal Power Agency, Power System Revenue Refunding Bonds, Series No Opt. Call A 1993B, 6.000%, 1/01/22 – CAPMAC Insured Ohio – 2.7% (1.6% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 BBB 5.875%, 6/01/30 6/17 at 100.00 BBB 5.750%, 6/01/34 6/17 at 100.00 BBB 5.875%, 6/01/47 6/17 at 100.00 BBB Ohio, Solid Waste Revenue Bonds, Republic Services Inc., Series 2004, 4.250%, 4/01/33 4/14 at 100.00 BBB (Mandatory put 4/01/14) (Alternative Minimum Tax) Port of Greater Cincinnati Development Authority, Ohio, Economic Development Revenue Bonds, 10/16 at 100.00 N/R Sisters of Mercy of the Americas, Series 2006, 5.000%, 10/01/25 Total Ohio Oklahoma – 1.1% (0.7% of Total Investments) Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 9/16 at 100.00 BB+ 5.375%, 9/01/36 Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health 12/16 at 100.00 AA System, Series 2006, 5.000%, 6/15/30 (UB) 44 Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health 12/16 at 100.00 AA System, Series 2008, Trust 3500, 8.350%, 12/15/36 (IF) Total Oklahoma Oregon – 1.2% (0.7% of Total Investments) Oregon, General Obligation Bonds, State Board of Higher Education, Series 2004A: 5.000%, 8/01/21 8/14 at 100.00 Aa1 5.000%, 8/01/23 8/14 at 100.00 Aa1 Total Oregon Pennsylvania – 1.9% (1.2% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A, 12/15 at 100.00 A 5.000%, 12/01/23 – NPFG Insured Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/26 at 100.00 AAA 6/01/33 – AGM Insured Total Pennsylvania Puerto Rico – 0.9% (0.5% of Total Investments) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/26 at 100.00 A+ 2009A, 0.000%, 8/01/32 Rhode Island – 1.7% (1.1% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.000%, 6/01/23 South Carolina – 8.0% (4.9% of Total Investments) Berkeley County School District, South Carolina, Installment Purchase Revenue Bonds, Securing 12/13 at 100.00 A1 Assets for Education, Series 2003, 5.250%, 12/01/24 Dorchester County School District 2, South Carolina, Installment Purchase Revenue Bonds, 12/14 at 100.00 AA– GROWTH, Series 2004, 5.250%, 12/01/23 Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/13 at 100.00 AA 2003, 5.250%, 12/01/19 (UB) Greenville, South Carolina, Hospital Facilities Revenue Refunding Bonds, Series 2003A, 5.250%, 5/13 at 100.00 AA– 5/01/21 – AMBAC Insured South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A3 (4) Secours Health System Inc., Series 2002A, 5.625%, 11/15/30 (Pre-refunded 11/15/12) South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A– Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 South Carolina JOBS Economic Development Authority, Hospital Refunding and Improvement Revenue Bonds, Palmetto Health Alliance, Series 2003C: 6.375%, 8/01/34 (Pre-refunded 8/01/13) 8/13 at 100.00 BBB+ (4) 6.375%, 8/01/34 (Pre-refunded 8/01/13) 8/13 at 100.00 BBB+ (4) Tobacco Settlement Revenue Management Authority, South Carolina, Tobacco Settlement 5/11 at 101.00 BBB (4) Asset-Backed Bonds, Series 2001B, 6.000%, 5/15/22 (Pre-refunded 5/15/11) Total South Carolina South Dakota – 0.6% (0.4% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sioux Valley 11/14 at 100.00 AA– Hospitals, Series 2004A, 5.500%, 11/01/31 Tennessee – 1.4% (0.9% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Refunding 7/23 at 100.00 A (4) and Improvement Bonds, Johnson City Medical Center, Series 1998C, 5.125%, 7/01/25 (Pre-refunded 7/01/23) – MBIA Insured Johnson City Health and Educational Facilities Board, Tennessee, Revenue Bonds, Mountain 7/16 at 100.00 BBB+ States Health Alliance, Series 2006A, 5.500%, 7/01/36 Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding 11/17 at 100.00 N/R Bonds, Sumner Regional Health System Inc., Series 2007, 5.500%, 11/01/37 (7) Total Tennessee Texas – 7.0% (4.3% of Total Investments) Brazos River Authority, Texas, Pollution Control Revenue Bonds, TXU Energy Company LLC 10/13 at 101.00 CCC Project, Series 2003C, 6.750%, 10/01/38 (Alternative Minimum Tax) Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2004A, 5.250%, 5/14 at 100.00 AA 5/15/25 – NPFG Insured Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005: 5.250%, 8/15/21 No Opt. Call BBB– 5.125%, 8/15/26 No Opt. Call BBB– Lower Colorado River Authority, Texas, Contract Revenue Refunding Bonds, Transmission Services 5/13 at 100.00 A Corporation, Series 2003C, 5.250%, 5/15/25 – AMBAC Insured Mansfield Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2/11 at 100.00 AAA 2001, 5.375%, 2/15/26 Mansfield Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2/11 at 100.00 AAA 2001, 5.375%, 2/15/26 (Pre-refunded 2/15/11) North Texas Thruway Authority, Second Tier System Revenue Refunding Bonds, Series 2008, 1/18 at 100.00 A3 5.750%, 1/01/38 Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Electric Company, Series 11/15 at 100.00 CCC 2001C, 5.200%, 5/01/28 Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, 2/17 at 100.00 AA– Texas Health Resources, Series 2007A, 5.000%, 2/15/36 (UB) Tarrant County Cultural and Educational Facilities Finance Corporation, Texas, Revenue Bonds, 2/17 at 100.00 AA– Texas Health Resources Project, Trust 1031, 12.168%, 2/15/36 (IF) Texas Tech University, Financing System Revenue Bonds, 9th Series 2003: 5.250%, 2/15/18 – AMBAC Insured 8/13 at 100.00 AA 5.250%, 2/15/19 – AMBAC Insured 8/13 at 100.00 AA Total Texas Utah – 0.1% (0.1% of Total Investments) Utah Housing Corporation, Single Family Mortgage Bonds, Series 2001D, 5.500%, 1/01/21 7/11 at 100.00 Aaa (Alternative Minimum Tax) 25 Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 1996C, 6.450%, 7/01/14 1/11 at 100.00 Aaa (Alternative Minimum Tax) Total Utah Washington – 5.7% (3.5% of Total Investments) Energy Northwest, Washington, Electric Revenue Refunding Bonds, Columbia Generating Station – 7/12 at 100.00 Aaa Nuclear Project 2, Series 2002C, 5.750%, 7/01/17 – NPFG Insured Energy Northwest, Washington, Electric Revenue Refunding Bonds, Nuclear Project 1, Series 7/13 at 100.00 Aaa 2003A, 5.500%, 7/01/16 (UB) King County Public Hospital District 2, Washington, Limited Tax General Obligation Bonds, 6/11 at 101.00 AA– Evergreen Hospital Medical Center, Series 2001A, 5.250%, 12/01/24 – AMBAC Insured Skagit County Public Hospital District 1, Washington, Revenue Bonds, Skagit Valley Hospital, No Opt. Call Baa2 Series 2003, 6.000%, 12/01/23 Washington, General Obligation Refunding Bonds, Series 1992A and 1992AT-6, 6.250%, 2/01/11 No Opt. Call AA+ Total Washington West Virginia – 1.6% (1.0% of Total Investments) West Virginia Water Development Authority, Infrastructure Revenue Bonds, Series 2003A, 5.500%, 10/13 at 101.00 AAA 10/01/23 (Pre-refunded 10/01/13) – AMBAC Insured West Virginia Water Development Authority, Loan Program II Revenue Bonds, Series 2003B, 11/13 at 101.00 A– 5.250%, 11/01/23 – AMBAC Insured Total West Virginia Wisconsin – 5.9% (3.7% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Agnesian Healthcare 7/11 at 100.00 A– Inc., Series 2001, 6.000%, 7/01/30 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Divine Savior 5/16 at 100.00 BBB Healthcare, Series 2006, 5.000%, 5/01/32 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., 5/14 at 100.00 BBB+ Series 2004, 5.375%, 5/01/18 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Froedtert and Community 10/11 at 101.00 AA– Health Obligated Group, Series 2001, 5.375%, 10/01/30 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Froedtert and Community 10/11 at 101.00 AA– (4) Health Obligated Group, Series 2001, 5.375%, 10/01/30 (Pre-refunded 10/01/11) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 8/10 at 101.00 BBB+ Series 1999, 6.250%, 2/15/18 – RAAI Insured Wisconsin State, General Obligation Bonds, Series 2006A, 4.750%, 5/01/25 – FGIC Insured (UB) 5/16 at 100.00 AA Total Wisconsin Wyoming – 0.5% (0.3% of Total Investments) Sweetwater County, Wyoming, Solid Waste Disposal Revenue Bonds, FMC Corporation, Series 2005, 12/15 at 100.00 BBB+ 5.600%, 12/01/35 (Alternative Minimum Tax) $ 504,529 Total Investments (cost $443,444,014) – 161.4% Floating Rate Obligations – (20.9)% Other Assets Less Liabilities – 3.4% Auction Rate Preferred Shares, at Liquidation Value – (43.9)% (5) Net Assets Applicable to Common Shares – 100% $ 288,894,870 Fair Value Measurements In determining the value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of July 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — The following is a reconciliation of the Fund's Level 3 investments held at the beginning and end of the measurement period: Level 3 Investments Balance at the beginning of period $ — Gains (losses): Net realized gains (losses) — Net change in unrealized appreciation (depreciation) — Net purchases at cost (sales at proceeds) — Net discounts (premiums) — Net transfers in to (out of) at end of period fair value Balance at the end of period Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At July 31, 2010, the cost of investments was $389,543,971. Gross unrealized appreciation and gross unrealized depreciation of investments at July 31, 2010, were as follows: Gross unrealized: Appreciation $ 29,873,398 Depreciation Net unrealized appreciation (depreciation) of investments $ 16,428,434 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 27.2%. Principal Amount (000) rounds to less than $1,000. For fair value measurement disclosure purposes, investment categorized as Level 3. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Premier Municipal Income Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateSeptember 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateSeptember 29, 2010 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateSeptember 29, 2010
